DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to the Examiner how the first connector is coupled to the base panel. Claim 1 clearly discloses the pad is comprising the first connector and the base is joined to the pad, not a part of the pad. Claim will be examined as best understood. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2015/0327690 hereinafter referred to as Perry. Perry discloses a baby changing apparatus 100 comprising: a pad 110 comprising an upper surface, a lower surface, a first side, and a second side, and a first connector 123 disposed at the second side; a privacy shield 120 comprising a proximal end joined to and extending from the first side of the pad, a distal end, and a second connector 123 coupled to the distal end, wherein the privacy shield is configured to fold over itself and the pad such that the second connector releasably connects to the first connector and the privacy shield forms a tube shape in a deployed position; as per claim 2 wherein the tube shape is a frusto conical shape; as per claim 3 wherein the privacy shield is made of a plurality of panels that are have seams, wherein the privacy shield folds about the seams in a stowed position(Examiner takes official notice it would have been obvious to one of ordinary skill to form the shield out of separate panels which are joined by seams. Applicant’s disclosure provides support for the panels being separated by stitching at 126. It is well known in the textiles art the same general structure can be accomplished using separated panels which are then joined by stitching.); as per claim 4 wherein a base panel of the plurality of panels is joined to and extending from a bottom end of the pad; as per claim 5 wherein the first connector is coupled to the base panel; as per claim 6 further comprising an accessory pouch 132 extending from an outer edge of the base panel.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of US Patent 8,245,338 hereinafter referred to as Nemeth. Perry disclose the claimed apparatus however does not disclose a pillow joined to and extending from the upper surface of the pad.
. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of US Patent 7,761,944 hereinafter referred to as Skophammer. Perry disclose the claimed apparatus however does not disclose a carrying strap joined to and extending form the base panel.
Skophammer teaches a baby changing apparatus with a carrying strap joined to and extending form the base panel. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Perry to include a strap as taught by Skophammer for the purpose of carrying the baby changing apparatus when in the folded position. Such a modification would yield expected results. 
Allowable Subject Matter
Claims 7 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached notice of references cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673      

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673